 



Exhibit 10.1
AMENDMENT TO THE
COMMUNITY FIRST, INC. 2005 STOCK INCENTIVE PAN
EFFECTIVE JANUARY 1, 2008
     WHEREAS, Community First, Inc. (the “Company”) maintains the Community
First, Inc. 2005 Stock Incentive Plan (the “Plan”); and
     WHEREAS, pursuant to Section 10 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to revise the provisions in
Section 3(d) of the Plan to provide for adjustments of awards upon the
occurrence of certain unusual or nonrecurring events and the provisions in
Section 5(d) of the Plan to add a “net-exercise option” to the payment methods
permitted upon the exercise of awards granted thereunder.
     NOW, THEREFORE, effective January 1, 2008, the Company hereby amends the
Plan as follows:
     1. Section 3(d) of the Plan is deleted in its entirety and replaced with
the following:
“(d) In the event that any unusual or non-recurring transactions, including an
unusual or non-recurring dividend or other distribution (whether in the form of
an extraordinary cash dividend, dividend of shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of shares or other securities of the Company, issuance of warrants or other
rights to purchase shares or other securities of the Company, or other similar
corporate transaction or event affects the shares, then the Committee shall in
an equitable and proportionate manner (and, as applicable, in such equitable and
proportionate manner as is consistent with Sections 422 and 409A of the Code and
the regulations thereunder and with Section 162(m) of the Code) either:
(i) adjust any or all of (1) the aggregate number of shares or other securities
of the Company (or number and kind of other securities or property) with respect
to which awards may be granted under the Plan; (2) the number of shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding awards under the Plan, provided that the number of shares
subject to any award shall always be a whole number; (3) the grant or exercise
price with respect to any award under the Plan; and (4) the limits on the number
of shares that may be granted to participants under the Plan in any calendar
year; (ii) provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding award.”
     2. Section 5(d) of the Plan is deleted in its entirety and replaced with
the following:
“(d) Method of Exercise. Subject to whatever installment exercise restrictions
apply under Section 5(c), Stock Options may be exercised in whole or in part at
any time during the option period, by giving written notice of exercise to the
Company specifying the number of shares to be purchased. The option price upon
exercise of the Stock Option, together with any amounts

 



--------------------------------------------------------------------------------



 



required to be withheld for income tax reporting, shall be payable to the
Company in full, in the Company’s discretion, either: (a) in cash or its
equivalent (such equivalence being at the sole discretion of the Committee);
(b) by tendering previously acquired shares having an aggregate Fair Market
Value at the time of exercise equal to the total option price (provided that
such shares shall have been held for at least six months); or (c) by withholding
from the optionee sufficient shares, subject to the underlying award, having an
aggregate Fair Market Value at the time of exercise equal to the total option
price; or (d) by any combination of (a), (b) or (c). No shares of Common Stock
shall be issued until full payment therefor has been made. An optionee shall
generally have the rights to dividends or other rights of a shareholder with
respect to shares subject to the Option when the optionee has given written
notice of exercise, has paid in full for such shares, and, if requested, has
given the representation described in Section 12(a).”
     IN WITNESS WHEREOF, the Board has caused this Amendment to the Community
First, Inc. 2005 Stock Incentive Plan to be executed by its duly authorized
representative on this 1st day of January, 2008.

            COMMUNITY FIRST, INC.
      By:   /s/ Marc R. Lively                  Name:   Marc R. Lively      
Title:   President and Chief Executive Officer    

 